Motion, insofar as it seeks an order dismissing the appeal taken from the order granting a new trial as to the first cause of action, granted and appeal dismissed, unless within twenty days appellant stipulates for judgment absolute, in which event motion denied.
Motion, insofar as it seeks to dismiss the entire appeal, granted and appeal dismissed, unless within twenty days appellant serves and files an undertaking on appeal and serves and files her brief, in which events motion denied.
Cross motion to dispense with filing of undertaking and to have appeal heard at the April term of the Court of Appeals, denied.